—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered July 30, 1996, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to concurrent terms of 25 years to life, unanimously affirmed.
Defendant made a series of statements during a single interrogation session, in which he implicated himself in two separate homicides, one in New York City and the other in Utica. At the Utica trial, defendant denied that he had made the statements related to the Utica murder but never mentioned that he had been physically abused prior to making the statements. During this trial of the New York City murder, he claimed that he had been coerced into making the inculpatory statements related to the instant murder. The trial court then allowed the prosecutor to impeach defendant with his cross-examination in the Utica trial, resulting in the disclosure of the underlying facts of the Utica homicide. We agree that where, as here, the “given circumstances make it most unnatural to omit” to mention the information regarding.defendant’s physical abuse during his trial testimony in the Utica case, the fact of the omission was admissible for purposes of impeachment (People v Savage, 50 NY2d 673, 679, cert denied 449 US 1016; People v Hock, 183 AD2d 497, 1v denied 80 NY2d 904). Concur — Sullivan, P. J., Rosenberger, Mazzarelli and Rubin, JJ.